                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION

STANDARD INSURANCE                     )
COMPANY,                               )
                                       )
      Interpleader-Plaintiff,          )
                                       )
v.                                     )            CV619-084
                                       )
YATHOMAS LEE RILEY, et al.,            )
                                       )
      Interpleader-Defendants.         )

                                     ORDER

      Before the Court are defendant Riley’s Motion for Extension of

Time to File Answer, doc. 17, and defendants Amodio’s Motion for

Default Judgment, doc. 18, Motion for Entry of Default, doc. 19, and

Motion for Extension of Time, doc. 24.               For the following reasons,

defendant Riley’s motion is GRANTED. Defendants Amodio’s Motion

for Extension of Time is GRANTED.1 However, defendants Amodio’s

Motion for Default Judgment is DISMISSED as moot and defendants

Amodio’s Motion for Entry of Default is DENIED.



1
  Defendants Amodio filed a motion for extension of time to file a brief in support of
their Motion for Entry of Default and objection to defendant Riley’s Motion for
Extension. Although the Court could discuss the relative value of employing the
idiom “people who live in glass houses shouldn’t throw stones,” it will not and will
instead merely GRANT the motion.
      In mid-September of this year, plaintiff Standard Insurance

Company filed this complaint in interpleader to dispose of certain life

insurance proceeds after the death of Lisa Marie Riley.2 Doc. 1. The

complaint named as defendants Lisa Marie Riley’s husband—Yathomas

Lee Riley—as well as her parents—Joseph and Eileen Amodio—who

were believed to be the guardians of her minor son.                Doc. 1.    While

defendants Amodio timely answered, defendant Riley did not. However,

prior to any motions requesting either a clerk’s entry of default or

default judgment, defendant Riley filed a Motion for Extension of Time

to File Answer, doc. 17. Five days after this motion for extension was

filed, defendants Amodio filed first a motion for default judgment, doc.

18, and then a motion for entry of default, doc. 19.                Briefly, these

defendants believe that because this case is in interpleader, and because

defendant Riley is unlikely to succeed on the merits of any claim he may

have to the corpus, they should be entitled to place him in default for his

late appearance.




2
  They also filed a motion to deposit funds into the Court registry. Doc. 4. That
motion, which is not before the undersigned, has not been disposed. As a result, this
case is not formally in interpleader.
                                         2
     Generally, “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, that

that failure is shown by affidavit or otherwise, the clerk must enter the

party’s default.” Fed. R. Civ. P. 55(a).    Under Federal Rule of Civil

Procedure 55, a party can only obtain default judgment through a two-

step process.   First, “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and

that failure is shown by affidavit or otherwise, the clerk must enter the

party’s default.” Fed. R. Civ. P. 55(a). After a clerk’s entry of default,

the moving party may request an entry of default judgment. Fed. R. Civ.

P. 55(b). “[B]efore entering a default judgment for damages, the district

court must ensure that the well-pleaded allegations in the complaint,

which are taken as true due to the default, actually state a substantive

cause of action and that there is a substantive, sufficient basis in the

pleadings for the particular relief sought.” Tyco Fire & Sec., LLC v.

Alcocer, 218 F. App'x 860, 863 (11th Cir. 2007); see also Adolph Coors Co.

v. Movement Against Racism and the Klan, 777 F.2d 1538, 1543 (11th

Cir. 1985) (finding that court may enter a default judgment without

conducting a hearing “if the amount claimed is a liquidated sum or one

                                    3
capable of mathematical calculation,” or where “the record adequately

reflects the basis for the award via a . . . demonstration by detailed

affidavits establishing the necessary facts.”).

     Here, defendants Amodio needed to get a clerks’ entry of default

prior to moving for a default judgment. However, they will not be able to

obtain either of these as, prior to any motion, defendant Riley appeared

via counsel and attempted to defend.          See, e.g., Evans v. Strayer

University, 2016 WL 5844857, *2 (S.D. Ga. Oct. 3, 2016) (“Plaintiff is not

entitled to a default judgment because she has not obtained an entry of

default.   Nor will she be able to obtain one, because Defendant has

appeared in this case and attempted to defend.”).      Accordingly, their

request for a clerk’s entry of default is DENIED and their motion for

entry of default judgment is DISMISSED AS MOOT.

     As a corollary to both the motions for default judgment and the

objections to allowing defendant Riley to file an amended pleading, there

is an extended discussion of whether this Court should allow defendant

Riley to amend his pleadings given the posture of the case. Specifically,

defendant Riley is currently serving a sentence of life without parole

after a jury convicted him of murdering his wife—the interpleader-

                                      4
plaintiff’s insured—Lisa Marie Riley.     Defendants Amodio argue that

Georgia’s “slayer statute,” O.C.G.A. § 33-25-13, prohibits defendant

Riley from recovering any of the proceeds from Lisa Marie Riley’s

insurance proceeds. Doc. 22 at 2.

     As defendant Riley notes, it is the preference in this circuit—to

“resolve disputes on their merits.”       See White v. Harris, 2014 WL

12638087, * 4 (N.D. Ga. Oct. 22, 2014) (citations omitted); see also

Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1316-17

(11th Cir. 2002) (“Entry of judgment by default is a drastic remedy

which should be used only in ‘extreme situations’ or ‘exceptional

circumstances.’ ”) (citations omitted).    A court may for good cause,

extend the time to answer if the request is made “on motion . . . after

time has expired if the party failed to act because of excusable neglect.”

Fed. R. Civ. P. 6(b)(1). When determining whether such an exception

applies, the Court generally applies a four factor test which evaluates

“(1) the danger of prejudice to the nonmovant; (2) the length of the delay

and its potential impact on the judicial proceedings; (3) the reason for the

delay, including whether it was within the reasonable control of the

movant; and (4) whether the movant acted in good faith.” Ashmore v.

                                     5
Sec’y, Dep’t of Transp., 503 F. App’x 683, 685-86 (11th Cir. 2013)

(quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507

U.S. 380, 395 (1993)).

     Here, defendant Riley alleges that he is incarcerated in Smith State

Prison, and that this made it difficult to communicate with his counsel.

Doc. 17 at 2.   Defendant Riley’s counsel asserts that as soon as the

omission was discovered, he conferred with plaintiff’s counsel and

obtained consent for an enlargement of time. Id. In this case, the Court

is disinclined to punish defendant Riley for what appears to be his

counsel’s delay. Likewise, because of the youth of this case the Court

cannot conclude that any of the parties involved will be prejudiced to any

significant extent and the delay in filing an answer was so short that no

party—including defendants Amodio—timely filed motions for Clerk’s

Entry of Default. Finally, whether or not the slayer statute is applicable

to defendant Riley and acts to exclude any right he may have to the

corpus of the insurance proceeds is a decision more appropriately left to

summary judgment. Considering the posture of this case, its age, and

the circuit preference for disposing of cases on their merits, the Court

will not preclude defendant Riley from filing an answer. Accordingly, the

                                    6
Court GRANTS defendant Riley’s Motion for Extension of Time.3 Doc.

17.

      SO ORDERED, this 23rd day of December, 2019.



                                    _______________________________
                                      __________________________
                                    CHR
                                     HRISTOPHER
                                      RIS
                                        I TOPH
                                            PH E L. RAY
                                             HER
                                    UNITED STATES MAGISTRATE JU
                                                              UDGE
                                    SOUTHERN DISTRICT OF GEORGIA




3
  The Court previously held the filed answer, doc. 20, in abeyance pending a
determination on the motion for extension of time. That answer is now considered
properly filed.
                                        7
